DETAILED ACTION
Claim 7 is amended. Claims 1-8 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Amendments to the specification are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.
Amendments to claim 7 are fully considered and are satisfactory to overcome the objections directed to claims 7 and 8 in the previous Office Action.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lee et al. (US 9,691,034 B2; hereinafter Lee) discloses a machine-learning accelerator (MLA) block 28 (i.e. an ML application) that provides data to Compression/Decompression Accelerator (CDA) block 40 (i.e. data compressing and storing object management module) that compresses data received from the MLA block 28 (see e.g. Lee, columns 3, lines 8-42; and Fig. 1). However, Lee does not explicitly disclose a Platform-as-a-Service (PaaS) cloud server, a data 
Xu et al. (US 8,117,137 B2; hereinafter Xu) discloses implementing machine learning (ML) models for Field-Programmable Gate Array (FPGA) accelerators by storing learned models inside FPGAs with data compression (see e.g. Xu, column 2, lines 52-64; column 4, lines 53-59; and column 5, lines 14-24). However, Xu does not explicitly disclose a Platform-as-a-Service (PaaS) cloud server, a data compression and storing (DCS) virtual machine, and/or corresponding features for the PaaS cloud server and the DCS virtual machine as recited in the claims.
Therefore, in view of the limitations “determining, by the PaaS cloud server, that a first DCS logic circuit object is available according to the ML application resource request via the DCS virtual machine, wherein the first DCS logic circuit object corresponds to a first part logic circuit of the first FPGA circuit”, “creating, by the PaaS cloud server, a first DCS service object via the DCS object management module and pairing, by the PaaS cloud server, the first DCS service object with the first DCS logic circuit object”, “binding, by the PaaS cloud server, the first DCS service object with an ML application of the client via the DCS object management module”, “receiving, by the PaaS cloud server, an ML application datum from the ML application via the DCS virtual machine”, “inputting, by the PaaS cloud server, the ML application datum into the first part logic circuit corresponding to the first DCS service object via the DCS virtual machine according to the pairing of the first DCS service object with the first DCS logic circuit object so that the first part logic circuit compresses the ML application datum into a compressed ML application datum and stores the compressed ML application datum into a first compression database to generate a piece of ML data storage information” recited in claim 1, the limitations 33Attorney Docket No. 5016.393US01“determining, by the PaaS cloud server, that a first DCS logic circuit object and a second DCS logic circuit object are available according to the ML application resource request via the DCS virtual machine, wherein the first 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194